UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2223



ESTATE   OF   LOUIS  DALENKO,   by   Personal
Representative and Executrix; CAROL BENNETT,

                                          Plaintiffs - Appellants,

          versus


GILBERT W. FILE, IV, Wake Cty Clerks of
Superior Court, and individually; ROBERT
MONROE; LOU A. NEWMAN, Individually; CORINNE
G. RUSSELL, Wake Cty Deputy Attorney; NARLY
CASHWELL, Sr.; JOHN C. MARTIN, Justice of NC
COA; SIDNEY S. EAGLES, JR., Justice of NC COA;
MARTHA A. GEER, Justice of NC COA; UNNAMED
RESEARCH ASSISTANT, Each also in their
individual capacities; WAKE COUNTY; NARLY L.
CASHWELL; DONALD W. STEPHENS; HENRY W. HIGHT,
JR., individually; JANET I. PUESCHEL; MICHAEL
R.   FERRELL,    Wake   Cty   Attorney,    and
individually;   HUGH  STEVENS,   d/b/a   G,H&S
Everett,   individually;   EVERETT,   GASKINS,
HANCOCK & STEVENS, LLP; THE NEWS AND OBSERVER
PUBLISHING COMPANY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
District Judge. (CA-03-550-5-H; CA-04-438-5-H; CA-04-811-5-H; CA-
04-301-5-H)


Submitted:   June 7, 2006                  Decided:   June 23, 2006


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Estate of Louis Dalenko; Carol Bennett, Appellants Pro Se. Grady
L. Balentine, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina; Gary S. Parsons, Patricia Pursell Kerner, Hannah Gray
Styron, TROUTMAN & SANDERS, LLP, Raleigh, North Carolina; Michael
R. Ferrell, Corinne Griffin Russell, COUNTY ATTORNEY’S OFFICE FOR
THE COUNTY OF WAKE, Raleigh, North Carolina; Hugh Stevens, EVERETT,
GASKINS, HANCOCK & STEVENS, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Carol Bennett and the Estate of Louis Dalenko appeal the

district court’s orders and judgments dismissing the complaints and

sanctioning Bennett.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Dalenko v. File, Nos. CA-03-550-5-H; CA-

04-301-5-H; CA-04-438-5-H; CA-04-811-5-H (E.D.N.C. Feb. 5, 2004;

Mar. 2, 2004; Dec. 21, 2004; Mar. 16, 2005; Aug. 26, 2005).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -